--------------------------------------------------------------------------------

Exhibit 10.14A
 
BIGBAND NETWORKS, INC.
CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is entered as of August 1, 2011 (the
“Effective Date”) into, by and between BigBand Networks, Inc., having a
principal place of business at 475 Broadway Street, Redwood City,
California  94063 (the “Company”) and Michael Pohl (the “Consultant”), having a
principal place of business at      .


1.            Scope of Work.  During the term of this Agreement, Consultant will
provide consulting services (the “Services”) to the Company as described in
Exhibit A to this Agreement.  Consultant shall use Consultant’s best efforts to
perform the Services in a professional and workman-like manner satisfactory to
the Company.


2.            Fees.


2.1           Amount. The Company shall pay to Consultant for consulting
services hereunder at the monthly rate set forth on Exhibit A.  Such payment
shall be made on the 15 day of each month or, if such 15th day is a Saturday ,
Sunday or national holiday, on the first business day thereafter. The maximum
compensation to be paid to Consultant will not exceed the Total Contract Amount
set forth in Exhibit A.  Consultant shall be solely liable for any federal,
state, or local withholding, or other payroll taxes (“Taxes”) relating to
performance of the Services under this Agreement.  Consultant acknowledges and
agrees that the compensation paid hereunder includes payment for any inventions
and/or creations of the Consultant that are made during performance of the
Services.


2.2           Expenses.  The Company shall promptly reimburse Consultant in
accordance with the Company’s executive business expense reimbursement policy
for travel, entertainment and other business expenses  incurred by him n the
performance of his consulting services hereunder.


3.            Support.  The Company will provide Consultant with such support
facilities and space as may be required in the Company's judgment to enable
Consultant to properly perform the Services.


4.            Term and Termination.


4.1           Term.  Consultant shall serve as a consultant to the Company for a
period commencing on August 1, 2011 and terminating on January 31, 2012.


4.2           Termination.  Either party may terminate this Agreement at any
time on 10 days’ written notice, in which case Consultant shall be entitled to
compensation for the pro rata portion of a month’s fees for Services performed
under this Agreement following the notice (but in no event shall aggregate
compensation exceed the Total Contract Amount).  Consultant’s obligations
relating to Confidentiality and Inventions shall survive termination of this
Agreement.


5.            Independent Consultant.


5.1           Relationship.  Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee.  Consultant shall
have control over the method, manner, and means of the performance of Services
by its employees, subject to the express provisions of this
Agreement.  Consultant will not be eligible for any employee benefits, nor will
the Company make deductions from payments made to Consultant for Taxes, all of
which will be Consultant’s responsibility.  Consultant will have no authority to
enter into contracts that bind the Company or create obligations on the part of
the Company without the prior written authorization of the Company.

Consulting Agreement 
 
1

--------------------------------------------------------------------------------

 

5.2           Indemnification.  Consultant agrees to indemnify and hold the
Company harmless from any liability for, or assessment of, any such Taxes
Consultant fails to pay to relevant taxing authorities.


6.            Consulting or Other Services for Competitors.  Consultant
represents and warrants that Consultant will not, during the term of this
Agreement, perform any consulting or other services for any company, person or
entity whose business or proposed business in any way involves products or
services which could reasonably be determined to be competitive with the
products or services or proposed products or services of the Company.


7.            Confidentiality.  Consultant understands that Company possesses
and will possess Confidential Information that is important to its business and
may disclose information in the course of this Agreement that is considered to
be trade secrets, highly confidential, or sensitive.  For purposes of this
Agreement, “Confidential Information” is information that was or will be
developed, created, or discovered by or on behalf of the Company, or which
became or will become known by, or was or is conveyed to the Company, which has
commercial value in the Company's business.  Confidential Information includes,
but is not limited to, information about trade secrets, computer programs,
designs, technology, proprietary software, algorithms, circuits, maskworks,
layouts, ideas, know-how, processes, formulas, compositions, data, techniques,
improvements, inventions (whether patentable or not), works of authorship,
business and product development plans, the salaries and terms of compensation
of employees, customers and other information concerning the Company’s actual or
anticipated business, research or development, or which is received in
confidence by or for the Company from any other person.  Consultant agrees to
not divulge such material to any person or entity for any purpose, other than in
the course of performing services for Company.  The Consultant understands that
this contractual agreement creates a relationship of confidence and trust
between Consultant and the Company with respect to Confidential Information.


At all times during and after the term of this Agreement, Consultant agrees to
keep in strictest confidence and trust all Confidential Information and to take
all reasonable precautions to protect against its disclosure or
misuse.  Consultant will not use any Confidential Information other than for the
sole benefit of Company pursuant to the performance of Consultant's duties
hereunder, nor disclose any Confidential Information except to employees of
Company or of Consultant with a need to know for purposes of performing the
Services.  Consultant shall not, however, be required to treat as confidential
any Confidential Information which Consultant establishes by written evidence:
(i) is generally known in the Company’s industry not directly or indirectly
resulting from any act or omission of Consultant or its employees or
subcontractors, or (ii) was already properly known to Consultant (other than in
connection with this Agreement) or hereafter becomes properly known to
Consultant without restriction on use or disclosure..


Consultant agrees that all written and descriptive matter, including notes and
drawings, however embodied or fixed, received or made by Consultant in
connection with the Services or in connection with any Inventions (as defined
below) or Confidential Information belonging to Company, shall be and are the
sole and exclusive property of Company.  Consultant shall return all such
materials to Company upon request and upon termination of this Agreement.


Consultant shall ensure that its employees who perform Services are competent
and that they comply with this Section 7 and Section 8 below as though they were
bound under this Agreement directly to Company as a Consultant.  Consultant
shall require all such employees to enter into nondisclosure agreements covering
any Confidential Information as defined herein and imposing restrictions on use
and nondisclosure duties no less stringent than those in this Agreement.


8.           Inventions.  “Inventions” means all discoveries, developments,
designs, improvements, inventions, mask works, formulae, processes, techniques,
algorithms, circuitry designs, computer programs, strategies, specific technical
know-how, and data, whether or not patentable or registrable under patent,
copyright or similar statutes, that are generated, created, conceived, reduced
to practice or learned (collectively “created”) by Consultant (or anyone acting
on Consultant’s behalf), and which either (1) result from the Services performed
by the Consultant, or (2) are created in whole or in part with the support of
Company employees or the use of Company equipment, Company supplies, Company
facilities or Confidential Information.  Inventions include all deliverables or
results of Services and documentation related to Services.

Consulting Agreement 
 
2

--------------------------------------------------------------------------------

 

During the term of this Agreement, Consultant will promptly and fully disclose
all Inventions to Company.  Company shall be the sole owner of all rights
including, without limitation, all Intellectual Property Rights in any and all
Inventions.  Intellectual Property Rights means all of the rights in patents,
patent applications, industrial designs, copyrights, trademarks, and trade
secrets connected with the Inventions.


All works of authorship furnished by Consultant in any form under this Agreement
shall constitute the original works of Consultant, and no such work product (or
portion thereof) shall be a derivative work based in whole or in part on any
work copyrighted or copyrightable by a third party.  Consultant agrees that all
works of authorship will be "works made for hire" to the extent allowed by law.


Consultant hereby assigns (and shall cause its employees to assign) to Company
any and all Intellectual Property Rights in any Inventions.  Consultant further
agrees to assist Company (at Company’s expense) as reasonably necessary to
obtain and to enforce Intellectual Property Rights relating to Inventions.  At
the Company’s expense, Consultant will execute (and cause its employees to
execute) all documents to apply for, obtain, and enforce Intellectual Property
Rights in such Inventions as Company may desire, together with any assignments
thereof to Company.


Consultant hereby grants to Company a perpetual, worldwide, royalty-free,
non-exclusive, sub-licensable right and license to exploit and exercise all
Intellectual Property Rights in connection with the exercise of rights by
Company with respect to all Inventions (including any modifications,
improvements and derivatives thereof).


9.            Conflicts with this Agreement.  Consultant represents and warrants
that neither Consultant nor any of Consultant employees or agents is under any
pre-existing obligation in conflict with the provisions of this
Agreement.  Consultant warrants that Consultant has the right to disclose or use
all ideas, processes, techniques and other information which Consultant has
gained from third parties, and which Consultant may disclose to the Company in
the course of performance of this Agreement, without liability to such third
parties.  Consultant represents and warrants that Consultant has not granted any
rights or licenses to any intellectual property or technology that would
conflict with Consultant's obligations under this Agreement.  Consultant will
not knowingly infringe upon any copyright, patent, trade secret or other
property right of any former client, employer or third party in the performance
of Services required by this Agreement.


10.           Miscellaneous.


10.1           Amendments and Waivers.  Any term of this Agreement may be
amended or waived only with the written consent of the parties.


10.2           Sole Agreement.  This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.


10.3           Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), or 48 hours after being deposited in the U.S. mail as certified
or registered mail with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address as set forth above or as
subsequently modified by written notice.

Consulting Agreement 
 
3

--------------------------------------------------------------------------------

 

10.4           Choice of Law.  The laws of the State of California shall govern
the validity, interpretation, construction and performance of this Agreement,
without giving effect to the principles of conflict of laws.


10.5           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, then such provision shall be
excluded from this Agreement, the balance of the Agreement shall be interpreted
as if such provision were so excluded and the balance of the Agreement shall be
enforceable in accordance with its terms.


10.6           Arbitration. Any dispute or claim arising out of or in connection
with any provision of this Agreement, excluding Sections 7 and 8 hereof, will be
finally settled by binding arbitration in accordance with the rules of the
American Arbitration Association by one arbitrator appointed in accordance with
said rules.  The arbitrator shall apply California law, without reference to
rules of conflicts of law or rules of statutory arbitration, to the resolution
of any dispute.  Judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph, without breach of this arbitration provision.


The parties have executed this Agreement on August 3, 2011.


BigBand Networks, Inc.
 
Consultant
             
By:
   
By:
               
Name:
   
Name:
               
Title:
   
Title:
   


Consulting Agreement 
 
4

--------------------------------------------------------------------------------

 

EXHIBIT A
Description of the Services:




To perform such support of the management team and its functioning as may be
requested, from time to time, by the Compensation Committee of the Board of
Directors






Total Contract Amount:
 
$119,994
         
Monthly Rate:
 
$19,999
 


 
Consulting Agreement 
5

--------------------------------------------------------------------------------